Name: 85/540/EEC: Commission Decision of 3 December 1985 re- establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  regions of EU Member States;  environmental policy
 Date Published: 1985-12-12

 Avis juridique important|31985D054085/540/EEC: Commission Decision of 3 December 1985 re- establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever Official Journal L 334 , 12/12/1985 P. 0027 - 0028 Spanish special edition: Chapter 03 Volume 39 P. 0131 Portuguese special edition Chapter 03 Volume 39 P. 0131 *****COMMISSION DECISION of 3 December 1985 re-establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever (85/540/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 85/320/EEC (2), and in particular Article 4b (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 85/322/EEC (4), and in particular Article 13a (2) thereof, Whereas Council Decision 82/838/EEC (5) recognizes certain parts of the territory of the Federal Republic of Germany as being either officially swine-fever-free or swine-fever-free; Whereas outbreaks of classical swine fever have been recorded in some of the parts of the territory of the Federal Republic of Germany referred to in Annexes I and II to Decision 82/838/EEC; Whereas, by Decision 83/132/EEC (6), 84/495/EEC (7) and 85/35/EEC (8), the Commission suspended for periods of 15 days the status of affected parts of German territory recognized as officially swine-fever-free or as swine-fever-free; Whereas, by Decisions 83/207/EEC (9), 84/544/EEC (10) and 85/107/EEC (11), the Commission temporarily prolonged the perriod of suspension applicable to certain regions, taking into account the epidemiological development of the disease; Whereas, since that time, study of the epidemiological situation leads to the conclusion that the disease has been eradicated in certain districts and that these districts should therefore again be recognized as officially swine-fever-free or as swine-fever-free; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 The regions listed in Annex I hereby regain their status as parts of the territory of the Federal Republic of Germany recognized as officially swine-fever-free within the meaning of Article 4b (1) (c) of Directive 64/432/EEC. Article 2 The regions listed in Annex II hereby regain their status as parts of the territory of the Federal Republic of Germany recognized as swine-fever-free within the meaning of Article 13a (2) of Directive 72/461/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 168, 28. 6. 1985, p. 36. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 168, 28. 6. 1985, p. 41. (5) OJ No L 352, 14. 12. 1982, p. 27. (6) OJ No L 91, 9. 4. 1983, p. 36. (7) OJ No L 275, 18. 10. 1984, p. 37. (8) OJ No L 16, 19. 1. 1985, p. 38. (9) OJ No L 117, 4. 5. 1983, p. 18. (10) OJ No L 297, 15. 11. 1984, p. 34. (11) OJ No L 44, 14. 2. 1985, p. 33. ANNEX I Regions of the Federal Republic of Germany to which official swine-fever-free status is restored The Regierungsbezirke Unterfranken and Niederbayern and the Land of Schleswig-Holstein. ANNEX II Regions of the Federal Republic of Germany to which swine-fever-free status is restored The Regierungsbezirke Oberbayern and Darmstadt.